

Exhibit 10.1



GOLDMAN SACHS & CO. LLC | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 |
TEL:  212-902-100




May 6, 2019



To:
Ashland Global Holdings Inc.
50 East RiverCenter Boulevard
Covington, Kentucky 41011
Attention:           Vice President and Treasurer
Telephone No.:   (614) 790-2095




From:
Goldman Sachs & Co. LLC


Re: Master Confirmation—Uncollared Accelerated Share Repurchase



This master confirmation (this “Master Confirmation”), dated as of May 6, 2019,
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman Sachs &
Co. LLC (“Dealer”) and Ashland Global Holdings Inc., a Delaware corporation
(“Counterparty”).  This Master Confirmation, taken alone, is neither a
commitment by either party to enter into any Transaction nor evidence of a
Transaction.  The additional terms of any particular Transaction shall be set
forth in a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation.  This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.


The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.


This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions) and (ii) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Counterparty and Dealer, with a “Threshold Amount” of USD 100 million for
Counterparty and a “Threshold Amount” equal to 3% of shareholders’ equity of The
Goldman Sachs Group, Inc. as of the date hereof for Dealer; provided that (a)
the phrase “or becoming capable at such time of being declared” shall be deleted
from clause (1) of such Section 5(a)(vi) of the Agreement, (b) the following
sentence shall be added to the end thereof:  “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(i) the default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within three Local Business Days
of such party’s receipt of written notice of its failure to pay.”; (c) the term
“Specified Indebtedness” shall have the meaning specified in Section 14 of the
Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of a party’s banking business; (d) for
purposes of Section 3(f) of the Agreement, Dealer makes the following
representation: it is a U.S. person for U.S. federal income tax purposes, and it
is a limited liability company organized under the laws of the State of New
York; (e) for purposes of Section 3(f) of the Agreement, Counterparty makes the
following representation: it is a U.S. person for U.S. federal income tax
purposes, it is a corporation for U.S. federal income tax purposes organized
under the laws of the state of Delaware and (f) for purposes of Section 4(a)(i)
and (ii) of the Agreement, each party agrees to deliver a complete and accurate
United States Internal Revenue Service Form W-9 to the other party upon
execution of this Master Confirmation, promptly upon reasonable demand by the
other party, and promptly upon learning that any such form previously provided
has become obsolete or incorrect.


The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement.  Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.



--------------------------------------------------------------------------------



All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.


If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Equity Definitions; and (iv) the Agreement.


1.            Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions.  Set forth below are the terms and
conditions that, together with the terms and conditions set forth in the
Supplemental Confirmation relating to any Transaction, shall govern such
Transaction.


General Terms.




Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.





Buyer:
Counterparty





Seller:
Dealer





Shares:
The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“ASH”).





Exchange:
The New York Stock Exchange





Related Exchange(s):
All Exchanges.





Prepayment/Variable Obligation:
Applicable





Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.





Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



Valuation.




Rule 10b-18 VWAP Price:
For any Exchange Business Day, the Rule 10b-18 volume-weighted average price per
Share on the Exchange on such Exchange Business Day as published on Bloomberg
Page “ASH.N <Equity> AQR SEC” or any successor page thereto at 4:15 p.m. New
York City time (or 15 minutes following the end of any extension of the regular
trading session), or if such price is not so reported on such Exchange Business
Day or if such price is manifestly erroneous, the  volume-weighted average price
at which the Shares trade as reported in the composite transactions for the
principal U.S. securities exchange on which such Shares are then listed on such
Exchange Business Day, excluding (i) trades that do not settle regular way,
(ii) opening (regular way) reported trades in the consolidated system on such
Exchange Business Day, (iii) trades that occur in the last ten minutes before
the scheduled close of trading on the Exchange on such Exchange Business Day and
ten minutes before the scheduled close of the primary trading in the market
where the trade is effected, and (iv) trades on such Exchange Business Day that
do not satisfy the requirements of Rule 10b-18(b)(3) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as determined in good
faith by the Calculation Agent, acting in a commercially reasonable manner (all
such trades other than any trades described in clauses (i) to (iv) above, “Rule
10b-18 Eligible Transactions”).



2

--------------------------------------------------------------------------------





Forward Price:
For each Transaction, the arithmetic average of the Rule 10b-18 VWAP Prices for
all of the Calculation Dates in the Calculation Period for such Transaction,
subject to “Valuation Disruption” below.





Forward Price Adjustment Amount: For each Transaction, as set forth in the
related Supplemental Confirmation.



Calculation Period:
For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.





Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.





Termination Date:
For each Transaction, the Scheduled Termination Date for such Transaction;
provided that Dealer shall have the right to designate any Calculation Date on
or after the First Acceleration Date to be the Termination Date for such
Transaction (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 6:00 p.m. (New York City time) on
the second Exchange Business Day immediately following the designated
Accelerated Termination Date.





Calculation Dates:
For each Transaction, any date that is both an Exchange Business Day and is set
forth as a Calculation Date in the related Supplemental Confirmation. For the
avoidance of doubt and notwithstanding anything to the contrary in the
Agreement, in the Equity Definitions, in this Master Confirmation or in any
Supplemental Confirmation, the Calculation Agent shall not, and shall not be
permitted to, adjust or otherwise change any of the dates identified as
Calculation Dates for any Transaction in the related Supplemental Confirmation
(it being understood that this sentence will not limit the ability to add
Calculation Dates as provided in this Master Confirmation and/or any
Supplemental Confirmation, subject to any applicable conditions therefor set
forth herein or therein).





Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.





First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.





Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.



3

--------------------------------------------------------------------------------



Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.


Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable judgment, postpone the Scheduled
Termination Date by one Calculation Date for each such Disrupted Day, or (ii) in
the Settlement Valuation Period, the Calculation Agent may extend the Settlement
Valuation Period by one Calculation Date for each such Disrupted Day.  The
Calculation Agent may also determine that (i) such Disrupted Day is a Disrupted
Day in full, in which case the Rule 10b-18 VWAP Price for such Disrupted Day
shall not be included for purposes of determining the Forward Price or the
Settlement Price, as the case may be, or (ii) such Disrupted Day (for the
avoidance of doubt, other than any Disrupted Day resulting from a Market
Disruption Event that is deemed to have occurred pursuant to Section 7 hereof
and is deemed to be a Disrupted Day in full as a result of the last sentence of
Section 7 hereof) is a Disrupted Day only in part, in which case the Rule 10b-18
VWAP Price for such Disrupted Day shall be determined by the Calculation Agent
based on Rule 10b-18 Eligible Transactions in the Shares on such Disrupted Day
taking into account the nature and duration of the relevant Market Disruption
Event, and the weighting of the Rule 10b-18 VWAP Price for the relevant
Calculation Dates during the Calculation Period or the relevant Exchange
Business Days during the Settlement Valuation Period, as the case may be, shall
be adjusted in a commercially reasonable manner by the Calculation Agent for
purposes of determining the Forward Price or the Settlement Price, as the case
may be, with such adjustments based on the nature and duration of any Market
Disruption Event and the volume, historical prices, volumes and/or volatility
with respect to the Shares (in each case, over a commercially reasonable period
or periods) and price of the Shares.  Any Exchange Business Day on which, as of
the date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be an Exchange Business Day; if a closure of the
Exchange prior to its normal close of trading on any Exchange Business Day is
scheduled following the date hereof, then such Exchange Business Day shall be
deemed to be a Disrupted Day in full.


If a Disrupted Day occurs during the Calculation Period for any Transaction or
the Settlement Valuation Period for any Transaction, as the case may be, and
each of the nine immediately following Calculation Dates is a Disrupted Day (a
“Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable judgment, may deem such Disruption Event (and each
consecutive Disrupted Day thereafter) to be either (x) a Potential Adjustment
Event in respect of such Transaction or (y) an Additional Termination Event in
respect of such Transaction, with Counterparty as the sole Affected Party and
such Transaction as the sole Affected Transaction.


4

--------------------------------------------------------------------------------



Settlement Terms.




Settlement Procedures:
For each Transaction:





(i)
if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
Dealer does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
Dealer to Counterparty under any Transaction; or





(ii)
if the Number of Shares to be Delivered for such Transaction is negative, then
the Counterparty Settlement Provisions in Annex A hereto shall apply to such
Transaction.





Number of Shares to be Delivered:
For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
for such Transaction; provided that if the result of the calculation in clause
(a)(ii) is equal to or less than the Floor Price for such Transaction, then the
Number of Shares to be Delivered for such Transaction shall be determined as if
clause (a)(ii) were replaced with “(ii) the Floor Price for such Transaction”. 
For the avoidance of doubt, if the Forward Price Adjustment Amount for any
Transaction is a negative number, clause (a)(ii) of the immediately preceding
sentence shall be equal to (A) the Forward Price for such Transaction, plus (B)
the absolute value of the Forward Price Adjustment Amount.





Floor Price:
For each Transaction, as set forth in the related Supplemental Confirmation.





Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.





Settlement Date:
For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, (x) in the case of an Accelerated Termination Date, the
date that is one Settlement Cycle immediately following the date on which Dealer
delivers notice of such Accelerated Termination Date and (y) in the case of a
Termination Date occurring on the Scheduled Termination Date, the date that is
one Settlement Cycle immediately following the Termination Date.





Settlement Currency:
USD



5

--------------------------------------------------------------------------------





Initial Share Delivery:
For each Transaction, Dealer shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.





Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.





Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.



Share Adjustments.




Potential Adjustment Event:
In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if (x)
the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof), (y) a Regulatory Disruption as described in Section 7 occurs
or (z) a Disruption Event occurs.  In the case of any event described in clause
(x), (y) or (z) above occurs, the Calculation Agent may, in its commercially
reasonable judgment, adjust any relevant terms of such Transaction as necessary
to preserve as nearly as practicable the fair value of such Transaction prior to
such postponement, Regulatory Disruption or Disruption Event, as the case may
be; provided that the Calculation Agent shall not adjust any of the dates
identified as Calculation Dates in the related Supplemental Confirmation (it
being understood that this proviso will not limit the ability to add Calculation
Dates as provided in this Master Confirmation and/or any Supplemental
Confirmation, subject to any applicable conditions therefor set forth herein or
therein). Notwithstanding anything to the contrary in Section 11.2(e) of the
Equity Definitions,  an Extraordinary Dividend shall not constitute a Potential
Adjustment Event and no Transaction pursuant to this Master Confirmation shall
constitute a Potential Adjustment Event.





Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which per Share (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, differs from the Ordinary Dividend Amount.





Consequences of Extraordinary Dividend:
The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period for any Transaction shall, at the election of the Dealer, constitute an
Additional Termination Event in respect of such Transaction, with Counterparty
as the sole Affected Party and such Transaction as the sole Affected Transaction
(and any amount payable in respect of such Additional Termination Event shall be
determined without regard to the difference between actual dividends declared
and expected dividends as of the Trade Date).




6

--------------------------------------------------------------------------------





Ordinary Dividend Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.





Method of Adjustment:
Calculation Agent Adjustment





Early Ordinary Dividend Payment:
For each Transaction, if an ex-dividend date for any Dividend that is not (x) an
Extraordinary Dividend or (y) a dividend or distribution of the type described
in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions occurs
during any calendar quarter occurring (in whole or in part) during the Relevant
Dividend Period for such Transaction and is prior to the Scheduled Ex-Dividend
Date for such Transaction for the relevant calendar quarter (as determined by
the Calculation Agent), the Calculation Agent shall make such adjustment to the
exercise, settlement, payment or any other terms of the relevant Transaction as
the Calculation Agent determines appropriate to offset the change to the fair
value of such Transaction attributable to the timing of such Early Ordinary
Dividend Payment.





Scheduled Ex-Dividend Date:
For each Transaction, as set forth in the related Supplemental Confirmation.





Relevant Dividend Period:
For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.





Relevant Dividend Period End Date:
For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.



Extraordinary Events.


Consequences of Merger Events:




(a) Share-for-Share:
Modified Calculation Agent Adjustment





(b) Share-for-Other:
Cancellation and Payment





(c) Share-for-Combined:
Component Adjustment





Tender Offer:
Applicable; provided that (a) Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “20%”, (b) Section
12.1(l) of the Equity Definitions shall be amended (i) by deleting the
parenthetical in the fifth line thereof, (ii) by replacing “leads to the” in the
fifth line thereof with “, if completed, would lead to a” and (iii) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and (c) Sections 12.3(a) and
12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”



7

--------------------------------------------------------------------------------



Consequences of Tender Offers:




(a) Share-for-Share:
Modified Calculation Agent Adjustment





(b) Share-for-Other:
Modified Calculation Agent Adjustment





(c) Share-for-Combined:
Modified Calculation Agent Adjustment



Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Event or Tender Offer shall be made without duplication in respect of
any prior adjustment hereunder (including, without limitation, any prior
adjustment pursuant to Section 11 below).




Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.



Additional Disruption Events:






(a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Positions” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”. Notwithstanding anything to the
contrary in the Equity Definitions, a Change in Law described in clause (Y) of
Section 12.9(a)(ii) of the Equity Definitions shall not constitute an Increased
Cost of Hedging as described in Section 12.9(a)(vi) of the Equity Definitions.





(b) Failure to Deliver:
Not Applicable





(c) Insolvency Filing:
Applicable





(d) Loss of Stock Borrow:
Applicable.





Maximum Stock Loan Rate:
For each Transaction, as set forth in the related Supplemental Confirmation





Hedging Party:
Dealer





Determining Party:
Dealer



8

--------------------------------------------------------------------------------





(e) Hedging Disruption:
Applicable





Hedging Party:
Dealer





Determining Party:
Dealer





(f) Increased Cost of Hedging:
Applicable





Hedging Party:
Dealer





Determining Party:
Dealer





(g) Increased Cost of Stock Borrow:
Applicable





Initial Stock Loan Rate:
For each Transaction, as set forth in the related Supplemental Confirmation.





Hedging Party:
Dealer





Determining Party:
Dealer





Hedging Adjustments:
Notwithstanding anything to the contrary in this Master Confirmation, the Equity
Definitions or the Agreement, to the extent Dealer, acting in any capacity,
makes any judgment, calculation, adjustment or determination, or exercises its
discretion to take into account the effect of an event on the Transaction, it
shall do so based on the assumption that the Hedging Party maintains a
commercially reasonable Hedge Position at the time of such event.






Non-Reliance/Agreements and

   Acknowledgements Regarding

   Hedging Activities/Additional
   Acknowledgements:

Applicable





2. Calculation Agent. Dealer. Notwithstanding anything to the contrary in this
Master Confirmation or any Supplemental Confirmation, (i) whenever any of the
Calculation Agent, Determining Party or Hedging Party is required to act or to
exercise judgment or discretion in any way with respect to any Transaction
hereunder (including, without limitation, by making calculations, adjustments or
determinations with respect to any Transaction), it will do so in good faith and
in a commercially reasonable manner, (ii) to the extent Dealer, acting in any
capacity, makes any judgment, calculation, adjustment or determination, or
exercises its discretion to take into account the effect of an event on the
Transaction, it shall do so based on the assumption that the Hedging Party
maintains a commercially reasonable Hedge Position at the time of such event,
and (iii) the Calculation Agent shall not adjust the dates identified as
Calculation Dates in the relevant Supplemental Confirmation for any Transaction
(it being understood that this clause (iii) will not limit the ability to add
Calculation Dates as provided in this Master Confirmation and/or any
Supplemental Confirmation, subject to any applicable conditions therefor set
forth herein or therein). Dealer shall, within (five) 5 Exchange Business Days
of a written request by Counterparty, provide a written explanation of any
judgment, calculation, adjustment or determination made by Dealer, as to the
Transaction, in its capacity as Calculation Agent, Determining Party, Hedging
Party, Seller or otherwise, including, where applicable, a description of the
methodology and the basis for such judgment, calculation, adjustment or
determination in reasonable detail, it being agreed and understood that Dealer
shall not be obligated to disclose any confidential or proprietary models or
other information that Dealer believes to be confidential, proprietary or
subject to contractual, legal or regulatory obligations not to disclose such
information, in each case, used by it for such judgment, calculation, adjustment
or determination.



9

--------------------------------------------------------------------------------




3.
Account Details.





(a)
Account for payments to Counterparty:



Bank:                         Citibank, N.A.
ABA#:                     As set forth in Supplemental Confirmation
Swift:                         As set forth in Supplemental Confirmation
Acct No.:              As set forth in Supplemental Confirmation
Beneficiary:      Ashland Global Holdings Inc.


Account for delivery of Shares to Counterparty:  As set forth in the
Supplemental Confirmation.




(b)
Account for payments to Dealer:



As set forth in Supplemental Confirmation


Account for delivery of Shares to Dealer:  To be provided by Dealer.



4.
Offices.





(a)
The Office of Counterparty for each Transaction is: 50 East RiverCenter Blvd.
Covington, KY 41011





(b)
The Office of Dealer for each Transaction is: 200 West Street, New York, New
York 10282-2198.




5.
Notices.





(a)
Address for notices or communications to Counterparty:



As set forth in Supplemental Confirmation




(b)
Address for notices or communications to Dealer:



As set forth in Supplemental Confirmation



6.
Representations, Warranties and Agreements.





(a)
Additional Representations, Warranties and Covenants of Each Party.  In addition
to the representations, warranties and covenants in the Agreement, each party
represents, warrants and covenants to the other party that:





(i)
It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).





(ii)
Each party acknowledges that the offer and sale of each Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(a)(2) thereof. 
Accordingly, each party represents and warrants to the other that (A) it has the
financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (B) it is an
“accredited investor” as that term is defined under Regulation D under the
Securities Act and (C) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.



10

--------------------------------------------------------------------------------





(b)
Additional Representations, Warranties and Covenants of Counterparty.  In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:





(i)
As of the Trade Date for each Transaction hereunder, Counterparty is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  Each of this Master Confirmation and the Supplemental
Confirmation for such Transaction has been duly authorized, executed and
delivered by Counterparty and (assuming due authorization, execution and
delivery thereof by Dealer) this Master Confirmation, as supplemented by such
Supplemental Confirmation, constitutes a valid and legally binding obligation of
Counterparty.  Counterparty has all corporate power to enter into this Master
Confirmation and such Supplemental Confirmation and to consummate the
transactions contemplated hereby and thereby and to purchase the Shares and
deliver any Settlement Shares in accordance with the terms hereof and thereof.





(ii)
As of the Trade Date for each Transaction hereunder, the execution and delivery
by Counterparty of, and the performance by Counterparty of its obligations
under, this Master Confirmation and the Supplemental Confirmation for such
Transaction, and the consummation of the transactions herein and therein
contemplated, do not conflict with or violate (A) any provision of the
certificate of incorporation, by-laws or other constitutive documents of
Counterparty, (B) any statute or order, rule, regulation or judgment of any
court or governmental agency or body having jurisdiction over Counterparty or
any of its assets or (C) any contractual restriction binding on or affecting
Counterparty or any of its subsidiaries or any of its assets in any material
respect.





(iii)
As of the Trade Date for each Transaction hereunder, all governmental and other
consents that are required to have been obtained by Counterparty with respect to
performance, execution and delivery of this Master Confirmation and the
Supplemental Confirmation for such Transaction have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.





(iv)
As of the Trade Date for each Transaction hereunder, (A) such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of derivatives to effect the Share
buy-back program, and (B) there is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of such Transaction, including, without limitation, the purchases of Shares to
be made pursuant to such Transaction.





(v)
As of the Trade Date for each Transaction hereunder, the entry by Counterparty
into such Transaction and the transactions contemplated hereby will not violate
Rule 13e-1 or Rule 13e-4 under the Exchange Act.





(vi)
As of the Trade Date for each Transaction hereunder, it is not entering into
such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information with respect
to the Shares, (B) in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer in violation of the Exchange Act or (C) to create, and it will not engage
in any other securities or derivatives transactions to create, actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or to manipulate the price of
the Shares (or any security convertible into or exchangeable for Shares).



11

--------------------------------------------------------------------------------





(vii)
Counterparty (A) is an “institutional account” as defined in FINRA Rule 4512(c);
(B) is capable of evaluating investment risks independently, both in general and
with regard to all transactions and investment strategies involving a security
or securities; (C) will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons, unless it has otherwise
notified Dealer in writing; (D) has total assets of at least USD 50,000,000 as
of the date hereof; and (E) will notify Dealer if any of the statements
contained in clauses (A) through (D) immediately above ceases to be true at any
time a Transaction is outstanding.





(viii)
As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, Counterparty is in
compliance in all material respects with its reporting obligations under the
Exchange Act.





(ix)
Counterparty has made, and will make, all filings required to be made by it with
the Securities and Exchange Commission, any securities exchange or any other
regulatory body with respect to each Transaction.





(x)
The Shares are not, and Counterparty will not cause the Shares to be, subject to
a “restricted period” (as defined in Regulation M promulgated under the Exchange
Act) at any time during any Regulation M Period (as defined below) for any
Transaction unless Counterparty has provided written notice to Dealer of such
restricted period not later than the Scheduled Trading Day immediately preceding
the first day of such “restricted period”; Counterparty acknowledges that any
such notice may cause a Disrupted Day to occur pursuant to Section 7 below;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 8 below.  Counterparty is not
currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act).  “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction.  “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by Dealer and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below) and (2) if Section 15 is
applicable to such Transaction, the date on which all deliveries owed pursuant
to Section 15 have been made.





(xi)
As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date, the
Settlement Date, any Cash Settlement Payment Date and any Settlement Method
Election Date for each Transaction, Counterparty is not, and will not be,
“insolvent” (as such term is defined under Section 101(32) of the U.S. 
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.





(xii)
Counterparty is not, and after giving effect to each Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.





(xiii)
Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) where any initial hedge period,
calculation period, relevant period, settlement valuation period or seller
termination purchase period (each however defined) in such other transaction
will overlap at any time (including, without limitation, as a result of
extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation.  In the event that the initial hedge period,
relevant period, calculation period or settlement valuation period in any other
transaction overlaps with any Relevant Period, any Settlement Valuation Period
(if applicable) or any Seller Termination Purchase Period (if applicable) under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above or any analogous provision in such other
transaction, Counterparty shall promptly amend such other transaction to avoid
any such overlap.  Notwithstanding anything to the contrary in the Agreement,
the Equity Definitions, this Master Confirmation or any Supplemental
Confirmation, nothing therein or herein shall: (i) limit the ability of
Counterparty (or any “affiliated purchaser” or “agent independent of the
issuer”, each as defined in Rule 10b-18 of the Exchange Act), pursuant to any
“plan” (as defined in Rule 10b-18) of Counterparty, to re-acquire Shares from
plan participants in connection with any equity transaction related to such
plan, (ii) limit Counterparty’s ability to withhold Shares to cover tax
liabilities associated with such equity transactions or (iii) otherwise restrict
Counterparty’s ability to repurchase Shares under privately negotiated
off-exchange repurchases of Shares that Counterparty does not reasonably expect
to result in purchases of Shares in the market (collectively, the “Permitted
Actions”); provided that any re-acquisition, withholding or repurchase described
in the foregoing clauses (i), (ii) and (iii) does not constitute a “Rule 10b-18
purchase” (as defined in Rule 10b-18 under the Exchange Act).



12

--------------------------------------------------------------------------------





(xiv)
Counterparty shall, at least one day prior to the first day of the Calculation
Period, the Settlement Valuation Period, if any, or the Seller Termination
Purchase Period, if any, for any Transaction, notify Dealer of the total number
of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18 under
the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto.





(xv)
As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, there has not been any
Merger Announcement (as defined below).





(c)
Additional Representations, Warranties and Covenants of Dealer.  In addition to
the representations, warranties and covenants in the Agreement, Dealer
represents, warrants and covenants to Counterparty that:





(i)
Dealer and its affiliates have implemented reasonable policies and procedures,
taking into consideration the nature of their business, designed to ensure that
individuals making investment decisions related to each Transaction do not
violate laws prohibiting trading on the basis of material non-public
information.





(ii) In connection with each Transaction, Dealer has not, at any time before the
Trade Date for such Transaction, discussed any offsetting transaction(s) in
respect of such Transaction with any third party.





(iii) Within one Exchange Business Day of purchasing any Shares on behalf of
Counterparty pursuant to the once-a-week block exception set forth in paragraph
(b)(4) of Rule 10b-18, Dealer shall notify Counterparty of the total number of
Shares so purchased.





(iv) [Reserved].



(v) In addition to the covenants in the Agreement and herein, and subject to any
Supplemental Confirmation, Dealer agrees to use commercially reasonable efforts,
during the Calculation Period and any Settlement Valuation Period for any
Transaction, to make all purchases of Shares in connection with such Transaction
in a manner that would comply with the limitations set forth in clauses (b)(1),
(b)(2), (b)(3) and (b)(4) and (c) of Rule 10b-18, as if such rule were
applicable to such purchases and taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate, and subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond Dealer’s control; provided that, during
the Calculation Period, the foregoing agreement shall not apply to purchases
made to dynamically hedge for Dealer’s own account or the account of its
affiliate(s) the optionality arising under a Transaction (including, for the
avoidance of doubt, timing optionality); provided further that, without limiting
the generality of the first sentence of this Section 6(c)(v), Dealer shall not
be responsible for any failure to comply with Rule 10b-18(b)(3) to the extent
any transaction that was executed (or deemed to be executed) by or on behalf of
Counterparty or an “affiliated purchaser” (as defined under Rule 10b-18)
pursuant to a separate agreement is not deemed to be an “independent bid” or an
“independent transaction” for purposes of Rule 10b-18(b)(3).



13

--------------------------------------------------------------------------------




7.
Regulatory Disruption.  In the event that Dealer concludes, in its good faith,
reasonable discretion, based on the advice of counsel, that it is appropriate
with respect to (x) any legal, regulatory or self-regulatory requirements or (y)
related policies and procedures similarly applicable to accelerated share
repurchase transactions and consistently applied (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer), for it to refrain from or decrease any market activity in
which it would otherwise engage in order to establish or maintain a commercially
reasonable Hedge Position in connection with a Transaction on any Calculation
Date or Calculation Dates during the Calculation Period or, if applicable, the
Settlement Valuation Period, Dealer may by written notice to Counterparty elect
to deem that a Market Disruption Event has occurred and will be continuing on
such Calculation Date or Calculation Dates. If Dealer determines in good faith
that a Market Disruption Event has occurred on any Calculation Date solely
pursuant to clause (y) above and solely with respect to voluntarily adopted
policies and procedures, such Calculation Date shall be a Disrupted Day in full,
and not a Disrupted Day only in part.




8.
10b5-1 Plan.  Counterparty represents, warrants and covenants to Dealer that:





(a)
Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares.  For the avoidance of doubt, the parties hereto acknowledge that
the Permitted Actions shall not fall within the ambit of the previous sentence. 
Counterparty acknowledges that it is the intent of the parties that each
Transaction entered into under this Master Confirmation comply with the
requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).





(b)
During the Calculation Period and the Settlement Valuation Period, if any, for
any Transaction and in connection with the delivery of any Alternative Delivery
Units for any Transaction, Dealer (or its agent or Affiliate) may effect
transactions in Shares in connection with such Transaction.  The timing of such
transactions by Dealer, the price paid or received per Share pursuant to such
transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of Dealer. 
Counterparty acknowledges and agrees that all such transactions shall be made in
Dealer’s sole judgment and for Dealer’s own account.





(c)
Counterparty does not have, and shall not attempt to exercise, any control or
influence over how, when or whether Dealer (or its agent or Affiliate) makes any
“purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether Dealer (or its agent or Affiliate) enters into any hedging
transactions.  Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.



14

--------------------------------------------------------------------------------





(d)
Counterparty acknowledges and agrees that any amendment, modification, waiver or
termination of this Master Confirmation or any Supplemental Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c).  Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5, and no such amendment, modification or waiver shall be made at any
time at which Counterparty or any officer, director, manager or similar person
of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.





(e)
Counterparty shall not, directly or indirectly, communicate any information
relating to the Shares or any Transaction (including, without limitation, any
notices required by Section 10(a)) to any employee of Dealer, other than as set
forth in the Communications Procedures attached as Annex B hereto.




9.
Counterparty Purchases.  Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of Dealer, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including, without limitation,
a unit of beneficial interest in a trust or limited partnership or a depository
share), listed contracts on the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares (including, without limitation, any
Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation.
Nothing in this Section 9 shall prohibit or apply to Permitted Actions.




10.
Special Provisions for Merger Transactions.  Notwithstanding anything to the
contrary herein or in the Equity Definitions:





(a)
Counterparty agrees that it:





(i)
will not during the period commencing on the Trade Date for any Transaction and
ending on the last day of the Relevant Period or, if applicable, the later of
the last day of the Settlement Valuation Period and the last day of the Seller
Termination Purchase Period, for such Transaction make, or, to the extent within
Counterparty’s reasonable control, permit to be made, any public announcement
(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction
or potential Merger Transaction (a “Merger Announcement”) unless such Merger
Announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares;





(ii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such Merger
Announcement that such Merger Announcement has been made; and





(iii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Dealer with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through Dealer or its Affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date of any Merger
Transaction or potential Merger Transaction.  Such written notice shall be
deemed to be a certification by Counterparty to Dealer that such information is
true and correct.  In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders.





(b)
Counterparty acknowledges that any such Merger Announcement or delivery of a
notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.



15

--------------------------------------------------------------------------------





(c)
Upon the occurrence of any Merger Announcement (whether made by Counterparty or
a third party), Dealer in its good faith discretion may (i) cause the
Calculation Agent, in a commercially reasonable manner, to make adjustments to
the terms of any Transaction (other than the dates identified as Calculation
Dates in the related Supplemental Confirmation) to take into account the
economic effects of such transaction, including, without limitation, the
Scheduled Termination Date or the Forward Price Adjustment Amount, and/or
suspend the Calculation Period and/or any Settlement Valuation Period (it being
understood that this clause (i) will not limit the ability to add Calculation
Dates as provided in this Master Confirmation and/or any Supplemental
Confirmation, subject to any applicable conditions therefor set forth herein or
therein) or (ii) treat the occurrence of such Merger Announcement as an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transactions hereunder as the Affected Transactions and with the amount
under Section 6(e) of the Agreement determined taking into account the fact that
the Calculation Period or Settlement Valuation Period, as the case may be, had
fewer Scheduled Trading Days than originally anticipated.



“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act, other than, solely for purposes of this Section 10, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.



11.
Special Provisions for Acquisition Transaction Announcements.  Notwithstanding
anything to the contrary herein or in the Equity Definitions:





(a)
If an Acquisition Transaction Announcement occurs on or prior to the Settlement
Date for any Transaction, then the Calculation Agent, acting in good faith and
in a commercially reasonable manner,  may make such adjustments to the exercise,
settlement, payment or any other terms of such Transaction as the Calculation
Agent determines appropriate, at such time or at multiple times as the
Calculation Agent determines appropriate, to account for the economic effect on
such Transaction of such Acquisition Transaction Announcement (including
adjustments to account for changes in volatility, stock loan rate and liquidity
relevant to the Shares or to such Transaction).  If the number of Shares to be
Delivered for any settlement of any Transaction is a negative number, then the
terms of the Counterparty Settlement Provisions in Annex A hereto shall apply.





(b)
“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that is reasonably likely to result in
an Acquisition Transaction (as commercially reasonably determined by Dealer
taking into account the market price of the Shares, volatility with respect to
the Shares, the fair value of the Transaction and such other factors as Dealer
deems relevant in its commercially reasonable discretion), or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention).  For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.





(c)
“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 25% of the market capitalization of Counterparty, (v)
any lease, exchange, transfer, disposition (including, without limitation, by
way of spin-off or distribution) of assets (including, without limitation, any
capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 25% of the market capitalization of Counterparty or (vi)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).



16

--------------------------------------------------------------------------------




12.
Acknowledgments.





(a)
The parties hereto intend for:





(i)
each Transaction to be a “securities contract” as defined in Section 741(7) of
the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;





(ii)
the Agreement to be a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code;





(iii)
a party’s right to liquidate, terminate or accelerate any Transaction, net out
or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and





(iv)
all payments for, under or in connection with each Transaction, all payments for
the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).





(b)
Counterparty acknowledges that, subject to any Supplemental Confirmation:





(i)
during the term of any Transaction, Dealer and its Affiliates may buy (on
Calculation Dates) or sell Shares or other securities or buy or sell options or
futures contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Transaction;





(ii)
Dealer and its Affiliates may also be active in the market for the Shares and
Share-linked transactions other than in connection with hedging activities in
relation to any Transaction;





(iii)
Dealer shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Forward Price and the Rule 10b-18 VWAP Price;





(iv)
any market activities of Dealer and its Affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price, the Settlement Price  and the Rule 10b-18 VWAP Price, each in a manner
that may be adverse to Counterparty; and





(v)
each Transaction is a derivatives transaction in which it has granted Dealer an
option; Dealer may purchase shares for its own account at an average price that
may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.




13.
No Collateral, Netting or Setoff.  Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral. 
Obligations under any Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under any Transaction, whether arising under
the Agreement, this Master Confirmation or any Supplemental Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.



17

--------------------------------------------------------------------------------




14.
Delivery of Shares.  Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date; provided, however, that such separate deliveries shall
have no effect on payment obligations of Counterparty or the timing thereof.




15.
Alternative Termination Settlement.  In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or Dealer, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit”) with a value equal to the Payment Amount,
as determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent shall take into account the market price of the Shares or
Alternative Delivery Units on the Early Termination Date or the date of early
cancellation or termination, as the case may be, and, if such delivery is made
by Dealer, the prices at which Dealer purchases Shares or Alternative Delivery
Units in a commercially reasonable manner in order to fulfill its delivery
obligations under this Section 15; provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Nationalization, Insolvency or
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash; and provided further that Counterparty may elect that the provisions of
this Section 15 above providing for the delivery of Shares or Alternative
Delivery Units, as the case may be, shall not apply only if Counterparty
represents and warrants to Dealer, in writing on the date it notifies Dealer of
such election, that, as of such date, Counterparty is not aware of any material
non-public information regarding Counterparty or the Shares and is making such
election in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws.  If delivery of Shares or Alternative Delivery
Units, as the case may be, pursuant to this Section 15 is to be made by
Counterparty, paragraphs 2 through 7 of Annex A hereto shall apply as if (A)
such delivery were a settlement of such Transaction to which Net Share
Settlement applied, (B) the Cash Settlement Payment Date were the Early
Termination Date or the date of early cancellation or termination, as the case
may be, and (C) the Forward Cash Settlement Amount were equal to (x) zero minus
(y) the Payment Amount owed by Counterparty.  For the avoidance of doubt, if
Counterparty validly elects for the provisions of this Section 15 relating to
the delivery of Shares or Alternative Delivery Units, as the case may be, not to
apply to any Payment Amount, the provisions of Article 12 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.  If delivery of Shares or Alternative Delivery Units, as
the case may be, is to be made by Dealer pursuant to this Section 15, the period
during which Dealer purchases Shares or Alternative Delivery Units to fulfill
its delivery obligations under this Section 15 shall be referred to as the
“Seller Termination Purchase Period”.




16.
Calculations and Payment Date upon Early Termination.  The parties acknowledge
and agree that in calculating (a) the Close-Out Amount pursuant to Section 6 of
the Agreement and (b) the amount due upon cancellation or termination of any
Transaction (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions as a result of an Extraordinary Event, Dealer may (but need not)
determine such amount based on (i) expected losses or gains assuming a
commercially reasonable (including, without limitation, with regard to
reasonable legal and regulatory guidelines) risk bid were used to determine loss
or gain or (ii) the price, determined in a commercially reasonable manner based
on prevailing market prices, at which one or more market participants would
offer to sell to Dealer a block of Shares or Alternative Delivery Units equal in
number to Dealer’s commercially reasonable hedge position in relation to the
Transaction.  Notwithstanding anything to the contrary in Section 6(d)(ii) of
the Agreement or Article 12 of the Equity Definitions, all amounts calculated as
being due in respect of an Early Termination Date under Section 6(e) of the
Agreement or upon cancellation or termination of the relevant Transaction under
Article 12 of the Equity Definitions will be payable on the day that notice of
the amount payable is effective; provided that if Counterparty elects to receive
or deliver Shares or Alternative Delivery Units in accordance with Section 15,
such Shares or Alternative Delivery Units shall be delivered on a date selected
by Dealer as promptly as practicable.



18

--------------------------------------------------------------------------------




17.
Limit on Beneficial Ownership.  Notwithstanding anything to the contrary in this
Master Confirmation, Counterparty acknowledges and agrees that, on any day,
Dealer shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be entitled to deliver to Dealer any Shares, to the
extent (but only to the extent) that after such transactions Dealer’s ultimate
parent entity would directly or indirectly “beneficially own” (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time on such
day in excess of 8% of the outstanding Shares.  Any purported receipt of Shares
shall be void and have no effect to the extent (but only to the extent) that
after such receipt, Dealer’s ultimate parent entity would directly or indirectly
so beneficially own in excess of 8% of the outstanding Shares.  If, on any day,
any receipt of Shares by Dealer is not effected, in whole or in part, as a
result of this Section 17, Counterparty’s obligations to deliver such Shares
shall not be extinguished and any such delivery shall be effected over time by
Counterparty as promptly as Dealer determines, such that after any such
delivery, Dealer’s ultimate parent entity would not directly or indirectly
beneficially own in excess of 8% of the outstanding Shares.




18.
Maximum Share Delivery.  Notwithstanding anything to the contrary in this Master
Confirmation, in no event shall Dealer be required to deliver any Shares, or any
Shares or other securities comprising Alternative Delivery Units, in respect of
any Transaction in excess of the Maximum Number of Shares set forth in the
Supplemental Confirmation for such Transaction.




19.
Additional Termination Events.





(a)
The occurrence of an event described in paragraph III of Annex B hereto will
constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.





(b)
Notwithstanding anything to the contrary in Section 6 of the Agreement, if a
Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by Dealer or Counterparty if the closing price of the Shares on the
Exchange is below such Termination Price for any two consecutive Exchange
Business Days, with Counterparty as the sole Affected Party and such Transaction
as the sole Affected Transaction.




20.
Non-confidentiality.  Dealer and Counterparty hereby acknowledge and agree that,
subject to Section 8(e), each is authorized to disclose every aspect of this
Master Confirmation, any Supplemental Confirmation and the transactions
contemplated hereby and thereby to any and all persons, without limitation of
any kind, and there are no express or implied agreements, arrangements or
understandings to the contrary.




21.
[Reserved].



19

--------------------------------------------------------------------------------




22.
Assignment and Transfer.  Notwithstanding anything to the contrary in the
Agreement, Dealer may not assign any of its rights or duties hereunder without
the prior written consent of Counterparty; provided that, notwithstanding the
foregoing or anything to the contrary herein or in the Agreement, Dealer may,
without the consent of Counterparty, assign, transfer and set over all rights,
title and interest, powers, privileges and remedies of Dealer under any
Transaction, in whole or in part, to an affiliate of Dealer whose obligations
are guaranteed by The Goldman Sachs Group, Inc. (“GS Group”) pursuant to a
guarantee substantially in the form (as it relates, or would relate, to the
relevant Transaction and the obligations of GS Group to Counterparty thereunder)
of the guarantee filed as Exhibit 10.45 to GS Group’s Form 10-K filed with the
Securities and Exchange Commission on February 7, 2006 or otherwise in form and
substance consistent with GS Group’s guarantees at that time of derivative
transactions entered into by their affiliates; provided that (i) no Event of
Default, Potential Event of Default or Termination Event with respect to which
Dealer is the Defaulting Party or an Affected Party, as the case may be, exists
or would result therefrom, (ii) no Additional Disruption Event or other event
giving rise to a right or responsibility to terminate or cancel the Transaction
or to make an adjustment to the terms of the Transaction would result therefrom,
(iii) at the time of such assignment or transfer, Counterparty would not, as a
result of such assignment or transfer, reasonably be expected at any time either
(A) to be required to pay (including a payment in kind) to Dealer or such
Transferee an amount in respect of an Indemnifiable Tax greater than the amount
Counterparty would have been required to pay to Dealer in the absence of such
transfer or (B) to receive a payment (including a payment in kind) from which an
amount is required to be deducted or withheld for or on account of a Tax as to
which no additional amount is required to be paid, (iv) Dealer shall have caused
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Counterparty to permit
Counterparty to determine that the transfer complies with the requirements of
clause (iii) in this paragraph, (v) Counterparty would not, at the time and as a
result of such transfer or assignment, reasonably be expected to become subject
to any registration, qualification, reporting or other requirement under
applicable law or regulation to which it would not otherwise have been subject
absent such transfer or assignment and (vi) Dealer shall be responsible for
reasonable fees and actual, documented out-of-pocket expenses, including
reasonable fees and actual, documented out-of-pocket expenses of external
counsel, incurred by Counterparty in connection with any transfer or potential
transfer by Dealer. Dealer may assign the right to receive Settlement Shares to
any third party who may legally receive Settlement Shares.  Notwithstanding any
other provision in this Master Confirmation to the contrary requiring or
allowing Dealer to purchase, sell, receive or deliver any Shares or other
securities to or from Counterparty, Dealer may designate any of its Affiliates
to purchase, sell, receive or deliver such Shares or other securities and
otherwise to perform Dealer’s obligations in respect of any Transaction and any
such designee may assume such obligations; provided that (I) any such
designation shall not have a material adverse tax or regulatory consequence to
Counterparty, (II) an Event of Default, Potential Event of Default or
Termination Event shall not occur as a result of such designation and (III)
Dealer shall be responsible for all reasonable costs and expenses, including
reasonable counsel fees, incurred by Counterparty in connection with any such
designation.  In respect of any such designation, Dealer shall be discharged of
its obligations to Counterparty only to the extent of any such performance.  For
the avoidance of doubt, Dealer hereby acknowledges that notwithstanding any such
designation hereunder, to the extent any of Dealer’s obligations in respect of
any Transaction are not completed by its designee at or prior to the time Dealer
was required to perform such obligations, Dealer shall be obligated to continue
to perform in respect of such obligations.




23.
Amendments to the Equity Definitions.





(a)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “an”; and
adding the phrase “or such Transaction” at the end of the sentence.





(b)
Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof, (ii)
adding the phrase “or such Transaction” after the words “the relevant Shares” in
the same sentence, (iii) deleting the words “diluting or concentrative” in the
sixth to last line thereof, and (iv) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”





(c)
Section 11.2(e)(v) of the Equity Definitions is hereby amended by adding the
words “at a premium to the current market price thereof (as determined by the
Calculation Agent) (other than in connection with Permitted Actions)” after the
word “Shares” in such Section.  Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “a diluting or concentrative” and
replacing them with the words “a material”; and adding the phrase “or the
relevant Transaction” at the end of the sentence.



20

--------------------------------------------------------------------------------





(d)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”





(e)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:





(i)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and





(ii)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.





(f)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:





(i)
adding the phrase “, provided that the Non-Hedging Party may not elect to
terminate the Transaction unless concurrently with electing to terminate the
Transaction, it represents and warrants to the Hedging Party that it is not in
possession of any material non-public information with respect to the
Non-Hedging Party or the Shares” at the end of subsection (C); and





(ii)
deleting clause (X) in the final sentence.




24.
[Reserved].




25.
Status of Claims in Bankruptcy.  Dealer acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to Dealer rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than any
Transaction.




26.
Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, nor
any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the date of this Master Confirmation, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement any Supplemental
Confirmation, this Master Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under any Supplemental Confirmation, this Master
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, without limitation, rights arising from Change in Law, Loss of Stock
Borrow, Increased Cost of Stock Borrow, Hedging Disruption, Increased Cost of
Hedging, or Illegality).




27.
Delivery of Cash.  For the avoidance of doubt, other than (x) payment of the
Prepayment Amount by Buyer and (y) any payment required pursuant Section 24 of
this Master Agreement, nothing in this Master Confirmation shall be interpreted
as requiring Buyer to cash settle any Transaction hereunder, except in
circumstances where cash settlement is within Buyer’s control (including,
without limitation, where Buyer elects to deliver or receive cash, where Buyer
fails timely to elect to deliver Settlement Shares pursuant Annex A hereof in
settlement of any Transaction hereunder or to deliver or receive Alternative
Termination Delivery Units, or where Buyer has made settlement by delivery of
Unregistered Settlement Shares in accordance with Annex A hereof unavailable due
to the occurrence of events within its control) or in those circumstances in
which holders of the Shares would also receive cash.



21

--------------------------------------------------------------------------------




28.
Waiver of Jury Trial.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER.  EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.




29.
Counterparts.  This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.



30.            U.S. Resolution Stay Provisions.


(a)    Recognition of the U.S. Special Resolution Regimes


i.     In the event that GS&Co. becomes subject to a proceeding under (i) the
Federal Deposit Insurance Act and the regulations promulgated thereunder or (ii)
Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the regulations promulgated thereunder (a “U.S. Special Resolution Regime”) the
transfer from GS&Co. of this Confirmation, and any interest and obligation in or
under, and any property securing, this Confirmation, will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if this Confirmation, and any interest and obligation in or under, and
any property securing, this Confirmation were governed by the laws of the United
States or a state of the United States.


 ii.   In the event that GS&Co. or an Affiliate  becomes subject to a proceeding
under a U.S. Special Resolution Regime, any Default Rights (as defined in 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable (“Default Right”)) under this
Confirmation that may be exercised against GS&Co. are permitted to be exercised
to no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Confirmation were governed by the laws of the
United States or a state of the United States.


(b)    Limitation on Exercise of Certain Default Rights Related to an
Affiliate’s Entry Into Insolvency Proceedings.  Notwithstanding anything to the
contrary in this Confirmation, the parties expressly acknowledge and agree that:


i.     Counterparty shall not be permitted to exercise any Default Right with
respect to this Confirmation or any Affiliate Credit Enhancement that is
related, directly or indirectly, to an Affiliate of the GS&Co. becoming subject
to receivership, insolvency, liquidation, resolution, or similar proceeding (an
“Insolvency Proceeding”), except to the extent that the exercise of such Default
Right would be permitted under the provisions of 12 C.F.R. 252.84, 12 C.F.R.
47.5 or 12 C.F.R. 382.4, as applicable; and


ii.   Nothing in this Confirmation shall prohibit the transfer of any Affiliate
Credit Enhancement, any interest or obligation in or under such Affiliate Credit
Enhancement, or any property securing such Affiliate Credit Enhancement, to a
transferee upon or following an Affiliate of GS&Co. becoming subject to an
Insolvency Proceeding, unless the transfer would result in the Counterparty
being the beneficiary of such Affiliate Credit Enhancement in violation of any
law applicable to the Counterparty.


iii.  For the purpose of this paragraph:


 i.   “Affiliate” is defined in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k).


22

--------------------------------------------------------------------------------



 ii.  “Credit Enhancement” means any credit enhancement or credit support
arrangement in support of the obligations of GS&Co. under or with respect to
this Confirmation, including any guarantee, collateral arrangement (including
any pledge, charge, mortgage or other security interest in collateral or title
transfer arrangement), trust or similar arrangement, letter of credit, transfer
of margin or any similar arrangement.


(c)    U.S. Protocol.  If Counterparty has previously adhered to, or
subsequently adheres to, the ISDA 2018 U.S. Resolution Stay Protocol as
published by the International Swaps and Derivatives Association, Inc. as of
July 31, 2018 (the “ISDA U.S. Protocol”), the terms of such protocol shall be
incorporated into and form a part of this Confirmation and the terms of the ISDA
U.S. Protocol shall supersede and replace the terms of this section. For
purposes of incorporating the ISDA U.S. Protocol, GS&Co. shall be deemed to be a
Regulated Entity, Counterparty shall be deemed to be an Adhering Party, and this
Confirmation shall be deemed to be a Protocol Covered Agreement. Capitalized
terms used but not defined in this paragraph shall have the meanings given to
them in the ISDA U.S. Protocol.


(d)    Pre-existing In-Scope Agreements.  GS&Co. and Counterparty agree that to
the extent there are any outstanding “in-scope QFCs,” as defined in 12 C.F.R. §
252.82(d), that are not excluded under 12 C.F.R. § 252.88, between GS&Co. and
Counterparty that do not otherwise comply with the requirements of 12 C.F.R. §
252.2, 252.81–8 (each such agreement, a “Preexisting In-Scope Agreement”), then
each such Preexisting In-Scope Agreement is hereby amended to include the
foregoing provisions in this section, with references to “this Confirmation”
being understood to be references to the applicable Preexisting In-Scope
Agreement.


23

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.





  Very truly yours,
          GOLDMAN SACHS & CO. LLC
         

By:
/s/ Michael Voris
      Authorized Signatory
      Name:
Michael Voris
      Title:
Managing Director
 








Accepted and confirmed
as of the date first set
forth above:   ASHLAND GLOBAL HOLDINGS INC.    
By:
/s/ William C. Whitaker
  Authorized Signatory
  Name:
William C. Whitaker
  Title:
Vice President & Treasurer





--------------------------------------------------------------------------------

SCHEDULE A


FORM OF SUPPLEMENTAL CONFIRMATION


[__________], 20[__]





To:
Ashland Global Holdings Inc.
50 East RiverCenter Boulevard
Covington, Kentucky 41011
Attention:           Vice President and Treasurer
Telephone No.:   (614) 790-2095




From:
Goldman Sachs & Co. LLC





Ref. No.: [Insert Reference No.]





Re: Supplemental Confirmation—Uncollared Accelerated Share Repurchase



The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman Sachs & Co. LLC
(“Dealer”) and Ashland Global Holdings Inc., a Delaware corporation
(“Counterparty”) on the Trade Date specified below.  This Supplemental
Confirmation is a binding contract between Dealer and Counterparty as of the
relevant Trade Date for the Transaction referenced below.


1.            This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation, dated as of May 6, 2019 (the “Master
Confirmation”), between Dealer and Counterparty, as amended and supplemented
from time to time.  All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.


2.            The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:


Trade Date:
[___]
   
Forward Price Adjustment Amount:
USD [___]
   
Calculation Period Start Date:
[___]
   
Scheduled Termination Date:
[___]
   
First Acceleration Date:
[___]
   
Prepayment Amount:
USD [___]
   
Prepayment Date:
[___]
   
Initial Shares:
[___] Shares; provided that if, in connection with the Transaction, Dealer is
unable, after using commercially reasonable efforts, to borrow or otherwise
acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
Dealer is able to so borrow or otherwise acquire, and thereafter Dealer shall
continue to use commercially reasonable efforts to borrow or otherwise acquire a
number of Shares equal to the shortfall in the Initial Share Delivery and to
deliver such additional Shares as soon as reasonably practicable (it being
understood, for the avoidance of doubt, that in using such commercially
reasonable efforts Dealer shall act in good faith and in accordance with its
then current policies, practices and procedures (including without limitation
any policies, practices or procedures relating to counterparty risk, market
risk, reputational risk, credit, documentation, legal, regulatory capital,
compliance and collateral), and shall not be required to enter into any
securities lending transaction or transact with any potential securities lender
if such transaction would not be in accordance with such policies, practices and
procedures). For the avoidance of doubt, the aggregate of all shares delivered
to Counterparty in respect of the Transaction pursuant to this paragraph shall
be the “Initial Shares” for purposes of “Number of Shares to be Delivered” in
the Master Confirmation.



A-1

--------------------------------------------------------------------------------



Initial Share Delivery Date:
[___]
   
Ordinary Dividend Amount:
USD [___] per Share.
   
Scheduled Ex-Dividend Dates:
[___]
   
Initial Stock Loan Rate:
25 basis points per annum
   
Maximum Stock Loan Rate:
200 basis points per annum
   
Maximum Number of Shares:
[___] Shares
   
Floor Price:
USD [0.01] per Share
   
Termination Price:
USD [___] per Share
   
Additional Relevant Days:
The [___] Exchange Business Days immediately following the Calculation Period.
   
Reserved Shares:
Notwithstanding anything to the contrary in the Master Confirmation, as of the
date of this Supplemental Confirmation, the Reserved Shares shall be equal to
[___] Shares.



A-2

--------------------------------------------------------------------------------



3.            Calculation Dates:


1.
 
2.
 
3.
 
4.
 
5.
 
6.
 
7.
 
8.
 
9.
 
10.
 
11.
 
12.
 
13.
 
14.
 
15.
 
16.
 
17.
 
18.
 
19.
 
20.
 
21.
 
22.
 
23.
 
24.
 
25.
 
26.
 
27.
 
28.
 
29.
 
30.
 
31.
 
32.
 
33.
 
34.
 
35.
 
36.
 
37.
 
38.
 
39.
 
40.
 
41.
 
42.
 
43.
 
44.
 
45.
 
46.
 
47.
 
48.
 
49.
 
50.
 
51.
 
52.
 
53.
 
54.
 



Calculation Agent may, under the circumstances specified in and in accordance
with the terms of the Master Confirmation, add additional Calculation Dates
beginning with [___] and continuing with every Scheduled Trading Day
thereafter.  For the avoidance of doubt and notwithstanding anything to the
contrary in the Agreement, in the Equity Definitions, in the Master Confirmation
or in this Supplemental Confirmation, the Calculation Agent shall not, and shall
not be permitted to, adjust or otherwise change any of the dates identified as
Calculation Dates for any Transaction (it being understood that this sentence
will not limit the ability to add Calculation Dates as provided in this Master
Confirmation and/or any Supplemental Confirmation, subject to any applicable
conditions therefor set forth herein or therein). Notwithstanding anything to
the contrary in the Agreement, in the Equity Definitions, in the Master
Confirmation or in this Supplemental Confirmation, on and after the First
Acceleration Date, the Calculation Dates will be every day that is a Scheduled
Trading Day occurring on or after such First Acceleration Date.


4.            Account Details:


(a)            Account for payments to Counterparty:


Bank:        Citibank, N.A.
ABA#:
Swift:
Acct No.:


A-3

--------------------------------------------------------------------------------



Beneficiary: Ashland Global Holdings Inc.


Account for delivery of Shares to Counterparty: EQ Shareowner Services via DWAC,
DTC [___]


(b)            Account for payments to Dealer:


                         [___]






                          Account for delivery of Shares to Dealer:  [___].


5.            Notices:


(a)            Address for notices or communications to Counterparty:


           [___]


With a copy to:


                         [___]


(b)            Address for notices or communications to Dealer:


Attention:  [___]
Email:  [___]

With a copy to:


Attention:   [___]
Telephone: [___]
Email: [___]


And email notification to the following address:


[___]

6.            Counterparty represents and warrants to Dealer that neither it nor
any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs, except as set forth in any notice delivered pursuant to
Section 6(b)(xiv) of the Master Confirmation.


7.            This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.


A-4

--------------------------------------------------------------------------------


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.








  Very truly yours,
          GOLDMAN SACHS & CO. LLC
         

By:

      Authorized Signatory
      Name:
        Title:
   






Accepted and confirmed
as of the date first set
forth above:   ASHLAND GLOBAL HOLDINGS INC.    
By:

  Authorized Signatory
  Name:

  Title:







A-5

--------------------------------------------------------------------------------




SCHEDULE B


FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES




[Letterhead of Ashland Global Holdings Inc.]


Goldman Sachs & Co. LLC
200 West Street
New York, New York 10282-2198






Re:            Uncollared Accelerated Share Repurchase


Ladies and Gentlemen:


In connection with our entry into the Master Confirmation, dated as of May 6,
2019 between Goldman Sachs & Co. LLC and Ashland Global Holdings Inc., a
Delaware corporation, as amended and supplemented from time to time (the “Master
Confirmation”), we hereby represent that set forth below is the number of shares
of our common stock purchased by or for us or any of our affiliated purchasers
in Rule 10b-18 purchases of blocks (all as defined in Rule 10b-18 under the
Securities Exchange Act of 1934) pursuant to the once-a-week block exception set
forth in Rule 10b-18(b)(4) during the four full calendar weeks immediately
preceding the first day of the [Calculation Period][Settlement Valuation
Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Calculation
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.


Number of Shares:     [__________________]


We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.





Very truly yours,   ASHLAND GLOBAL HOLDINGS INC.    
By:

  Authorized Signatory
  Name:

  Title:





B-1

--------------------------------------------------------------------------------



ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS


1.            The following Counterparty Settlement Provisions shall apply to
any Transaction to the extent indicated under the Master Confirmation:


Settlement Currency:
USD
   
Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material non-public information regarding
Counterparty or the Shares and is electing the settlement method in good faith
and not as part of a plan or scheme to evade compliance with the federal
securities laws.
   
Electing Party:
Counterparty
   
Settlement Method Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the third Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such third
Exchange Business Day), as the case may be.
   
Default Settlement Method:
Cash Settlement
   
Forward Cash Settlement Amount:
An amount equal to (a) the Number of Shares to be Delivered, multiplied by (b)
the Settlement Price.
   
Settlement Price:
An amount equal to the average of the Rule 10b-18 VWAP Prices for the Exchange
Business Days in the Settlement Valuation Period, subject to Valuation
Disruption as specified in the Master Confirmation
   
Settlement Valuation Period:
A number of Scheduled Trading Days selected by Dealer in its reasonable
discretion based on a commercially reasonable Hedge Position, beginning on the
third Exchange Business Day immediately following the Termination Date.  Dealer
shall notify Counterparty of the last Scheduled Trading Day of the Settlement
Valuation Period on or prior to the Exchange Business Day immediately following
such last Scheduled Trading Day.
   
Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.
   
Cash Settlement Payment Date:
The later of (x) the Exchange Business Day immediately following the last day of
the Settlement Valuation Period and (y) the earlier of the Exchange Business Day
immediately following the date of Counterparty’s Settlement Method Election and
the Settlement Method Election Date.



Annex A-1

--------------------------------------------------------------------------------



Net Share Settlement Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.



2.            Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as determined by the
Calculation Agent.  If all of the conditions for delivery of either Registered
Settlement Shares or Unregistered Settlement Shares have not been satisfied,
Cash Settlement shall be applicable in accordance with paragraph 1 above
notwithstanding Counterparty’s election of Net Share Settlement.


3.            Counterparty may only deliver Registered Settlement Shares
pursuant to paragraph 2 above if:


(a)            a registration statement covering public resale of the Registered
Settlement Shares by Dealer (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including,
without limitation, any prospectus supplement thereto, the “Prospectus”) shall
have been delivered to Dealer, in such quantities as Dealer shall reasonably
have requested, on or prior to the date of delivery;


(b)            the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer;


(c)            as of or prior to the date of delivery, Dealer and its agents
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities of similar size by issuers similar to
Counterparty and the results of such investigation are reasonably satisfactory
to Dealer, in its reasonable judgment; and


(d)            as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with Dealer in connection with the
public resale of the Registered Settlement Shares by Dealer substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities of similar size by issuers similar to Counterparty, in form
and substance reasonably satisfactory to Dealer, which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
mutual indemnification of, and contribution in connection with the liability of,
the parties and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.


4.            If Counterparty delivers Unregistered Settlement Shares pursuant
to paragraph 2 above:


(a)            all Unregistered Settlement Shares shall be delivered to Dealer
(or any Affiliate of Dealer designated by Dealer) pursuant to the exemption from
the registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;


(b)            as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any Affiliate of Dealer designated
by Dealer) that is an institutional accredited investor shall be afforded a
commercially reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for private placements of equity
securities of similar size by issuers similar to Counterparty (including,
without limitation, the right to have made available to them for inspection all
relevant financial and other records, pertinent corporate documents and other
information reasonably requested by them);


(c)            as of the date of delivery, Counterparty shall use commercially
reasonable best efforts to enter into an agreement (a “Private Placement
Agreement”) with Dealer (or any Affiliate of Dealer designated by Dealer) in
connection with the private placement of such shares by Counterparty to Dealer
(or any such Affiliate) and the private resale of such shares by Dealer (or any
such Affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size by issuers
similar to Counterparty, in form and substance commercially reasonably
satisfactory to Dealer, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating, without limitation, to the mutual
indemnification of, and contribution in connection with the liability of, the
parties and the provision of customary opinions, accountants’ comfort letters
and lawyers’ negative assurance letters, and shall provide for the payment by
Counterparty of all commercially reasonable fees and documented out-of-pocket
expenses of Dealer (and any such Affiliate) in connection with such resale,
including, without limitation, all reasonable fees and documented out-of-pocket
expenses of counsel for Dealer, and shall contain representations, warranties,
covenants and agreements of the parties reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and


Annex A-2

--------------------------------------------------------------------------------



(d)            in connection with the private placement of such shares by
Counterparty to Dealer (or any such Affiliate) and the private resale of such
shares by Dealer (or any such Affiliate), Counterparty shall, if so requested by
Dealer, prepare, in cooperation with Dealer, a private placement memorandum in
form and substance reasonably satisfactory to Dealer.


5.            Dealer, itself or through an Affiliate (the “Selling Agent”) or
any underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Dealer pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Dealer in a commercially reasonable manner, is equal to the
absolute value of the Forward Cash Settlement Amount (such date, the “Final
Resale Date”).  If the proceeds of any sale(s) made by Dealer, the Selling Agent
or any underwriter(s), net of any commercially reasonable fees and commissions
(including, without limitation, underwriting or placement fees) customary for
similar transactions under the circumstances at the time of the offering,
together with reasonable carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, without limitation, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Dealer will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date or, if
Counterparty so elects (upon which election Counterparty repeats to Dealer in
writing the representations and warranties set forth in Section 6(b)(vi) of the
Master Confirmation), Shares (in which case Dealer will deliver a number of
Shares having a value equal to such excess, as determined by Dealer in a
commercially reasonable manner over a commercially reasonable period of time,
with such period deemed to be a new Settlement Valuation Period for purposes of
Sections 6(b)(x), 6(b)(xiii), 6(b)(xiv), 7, 8, 9 and 10 of the Master
Confirmation), and, if any portion of the Settlement Shares remains unsold,
Dealer shall return to Counterparty on that date such unsold Shares.


6.            If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to Dealer, through the Selling Agent, a notice
of Counterparty’s election that Counterparty shall either (i) pay an amount in
cash equal to the Shortfall on the day that is one Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares.  If Counterparty
elects to deliver to Dealer additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall.  Such Makewhole Shares shall be sold by Dealer in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Dealer further Makewhole Shares until such Shortfall has been
reduced to zero.


7.            Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares for each Transaction be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction under this Master Confirmation (the result of such
calculation, the “Capped Number”).  Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:


Annex A-3

--------------------------------------------------------------------------------





A – B



 
Where
A  =
the number of authorized but unissued shares of Counterparty that are not
reserved for future issuance on the date of the determination of the Capped
Number; and
           
B  =
the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.



“Reserved Shares” means, for each Transaction, as set forth in the Supplemental
Confirmation for such Transaction.


If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to Dealer any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify Dealer thereof and deliver to Dealer a number of
Shares not previously delivered as a result of this paragraph 7.  Counterparty
agrees to use commercially reasonable efforts to cause the number of authorized
but unissued Shares to be increased, if necessary, to an amount sufficient to
permit Counterparty to fulfill its obligation to deliver any Settlement Shares.


Annex A-4

--------------------------------------------------------------------------------



ANNEX B


COMMUNICATIONS PROCEDURES


May 6, 2019


[I.            Introduction


Ashland Global Holdings Inc. (“Counterparty”) and Goldman Sachs & Co. LLC
(“Dealer”) have adopted these communications procedures (the “Communications
Procedures”) in connection with entering into the Master Confirmation (the
“Master Confirmation”), dated as of May 6, 2019, between Dealer and Counterparty
relating to Uncollared Accelerated Share Repurchase transactions.  These
Communications Procedures supplement, form part of, and are subject to the
Master Confirmation.


II.            Communications Rules


For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any Trading Personnel.  Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of Dealer,
including, without limitation, Employees who are Permitted Contacts.


III.            Termination


If, in the sole judgment of any Trading Personnel or any Affiliate or Employee
of Dealer participating in any Communication with Counterparty or any Employee
or Designee of Counterparty, such Communication would not be permitted by these
Communications Procedures, such Trading Personnel or Affiliate or Employee of
Dealer shall immediately terminate such Communication.  In such case, or if such
Trading Personnel or Affiliate or Employee of Dealer determines following
completion of any Communication with Counterparty or any Employee or Designee of
Counterparty that such Communication was not permitted by these Communications
Procedures, such Trading Personnel or such Affiliate or Employee of Dealer shall
promptly consult with his or her supervisors and with counsel for Dealer
regarding such Communication.  If, in the reasonable judgment of Dealer’s
counsel following such consultation, there is a significant risk that such
Communication could materially jeopardize the availability of the affirmative
defenses provided in Rule 10b5-1 under the Exchange Act with respect to any
ongoing or contemplated activities of Dealer or its Affiliates in respect of any
Transaction pursuant to the Master Confirmation, it shall be an Additional
Termination Event pursuant to Section 19(a) of the Master Confirmation, with
Counterparty as the sole Affected Party and all Transactions under the Master
Confirmation as Affected Transactions.


IV.            Definitions


Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation.  As used herein, the following
words and phrases shall have the following meanings:


“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and Dealer or any of its Affiliates or Employees, on the other
hand.


“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with Dealer on behalf of Counterparty.


“Permitted Contact” means any of Simon Watson, Josh Murray, Beesham A Seecharan,
Peter Petraro, Elisabeth Hawley, Blair Seideman, and Jocelyn Lehman, or any of
their designees; provided that Dealer may amend the list of Permitted Contacts
by delivering a revised list of Permitted Contacts to Counterparty.


“Trading Personnel” means                     and any other Employee of the
public side of the Equity Derivatives Group of Dealer; provided that Dealer may
amend the list of Trading Personnel by delivering a revised list of Trading
Personnel to Counterparty; and provided further that, for the avoidance of
doubt, the persons listed as Permitted Contacts are not Trading Personnel.


Annex B-1

--------------------------------------------------------------------------------



“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.


“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor would consider to be of importance in making an investment decision to
buy, sell or hold Shares.  For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.


“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of Dealer (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.



Annex B-2